EXAMINER'S AMENDMENT

This corrected Notice of Allowance is to clarify a typographical error in the Examiner’s Amendment of claim 20 in the previous Notice of Allowance mailed 18 February 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20: please amend the claim as per the following amended text.
20. A non-transitory computer readable medium storing computer readable instructions that are executable by a computer in an information processing apparatus comprising a memory, a power source, an image engine including at least one of a print engine and a scan engine, and an interface configured to communicate with an external device when the external device is connected to the interface and deliver power from the power source to the external device, the computer readable instructions, when executed by the computer, causing the computer to:
detect connection of the external device to the interface;
receive power information from the external device through the interface, the power information including a value of regular operable power and a value of minimum operable power being smaller than the regular operable power;

receive a job execution command;
in response to receiving the job execution command, determine with reference to the power information whether a first power value exceeds a value of power available for the external device during a predetermined operation by the image engine, the first power value including the value of the regular operable power; [[and]]
in response to a determination that the first power value exceeds the value of power available for the external device during the predetermined operation by the image engine, control the power source with reference to the value of the minimum operable power to deliver the minimum operable power to the external device;
detect connections of a plurality of external devices to the interface;
select one of the plurality of external devices according to a predetermined order, the plurality of external devices being detected to be connected to the interface, in response to a determination that the first power value exceeds a value of the power available for the plurality of external devices during the predetermined operation, the first power value being a sum of values of the regular operable power received from the plurality of external devices; and
determine the predetermined order based on a difference between the value of the regular operable power and the value of the minimum operable power received from each of the plurality of external devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:30 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186